Citation Nr: 1030474	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
chronic muscular strain superimposed on degenerative disc 
disease, lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 (sent in January 2004) rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously remanded to the RO for 
further development in September 2009.

The Board observes that the rating decision mailed in January 
2004 granted service connection for post-traumatic degenerative 
arthritis of the left knee, with an assigned 10 disability 
rating, effective September 6, 2002, and granted service 
connection for chronic muscular strain superimposed on 
degenerative disc disease, lumbar spine, with an assigned 10 
disability rating, effective January 31, 2003.  The Veteran's 
January 2005 notice of disagreement pertained to the ratings 
assigned to both disabilities.  In April 2006, the Veteran 
submitted a Statement in Support of the Claim (VA Form 21-4138) 
in which he stated that he was withdrawing his claim for a higher 
disability rating assigned to his service-connected post-
traumatic degenerative arthritis of the left knee.  Therefore, 
the Board finds that the Veteran's April 2006 statement 
constituted a withdrawal of his claim pertaining to post-
traumatic degenerative arthritis of the left knee.  38 U.S.C.A. § 
7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2009).

In April 2006, the Veteran testified at an informal RO hearing.

In July 2006, VA received the Veteran's request for a Board 
hearing; however, he later withdrew his request through a 
statement received by VA in December 2006.


FINDING OF FACT

The Veteran's service-connected chronic muscular strain 
superimposed on degenerative disc disease, lumbar spine, is 
manifested by pain, degenerative changes and limitation of 
motion; the low back disability is not manifested by 
incapacitating episodes of at least six weeks during the past 12 
weeks, nor has there been any medical finding of ankylosis. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 40 percent 
(but no higher) for the Veteran's service-connected chronic 
muscular strain superimposed on degenerative disc disease, lumbar 
spine, have been met for the period under appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5285 - 5295 (effective through September 25, 2003), and 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

I. Notice

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2003.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant with 
additional information regarding disability ratings and effective 
dates in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  His claim was readjudicated in May 2006 via a 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
The Board also notes that the United States Court of Appeals for 
the Federal Circuit recently vacated the holding of the Veteran's 
Court in Vazquez-Flores, which required the VA to notify a 
veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of available, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in October 2003 and 
October 2009.  38 U.S.C.A. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and contain 
sufficient information to decide the issue on appeal.  Thus, the 
Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its May 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, an additional VA medical examination was administered in 
October 2009.  Therefore, the Board will proceed to review and 
decide the claim based on the evidence that is of record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time. 

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected chronic muscular strain of the lumbar spine warrants a 
higher disability rating.  This disability is currently rated as 
10 percent disabling under 38 C.F.R. §  4.71a, Diagnostic Code 
5295.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R.  
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The Board notes that prior to the veteran's claim, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Therefore, the version of Code 5293 in effect 
prior to that date is not for consideration as the current claim 
was filed in January 2003.  Later, during the pendency of the 
Veteran's appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 26, 
2003.  See 68 Fed.Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. pt. 4).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and injuries 
of the spine, based largely on limitation or loss of motion, as 
well as other symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the veteran.

The Board notes that the RO addressed the amendments in its 
November 2003 rating decision.  Therefore, the Board may also 
consider these amendments without first determining whether doing 
so will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The previous version of the rating criteria provided as follows.

Under Diagnostic Code 5289, unfavorable ankylosis of the lumbar 
spine is assigned a 50 percent rating, and favorable ankylosis of 
the lumbar spine is assigned a 40 percent rating.

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of motion, 
and a maximum schedular rating of 40 percent for severe 
limitation of motion.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  Finally, 
a maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the evidence.  
38 C.F.R. § 4.6.

The amended version of the rating criteria provides as follows.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine listed above or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. § 
4.25 (combined ratings table).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to an increased 
initial rating for chronic muscular strain superimposed on 
degenerative disc disease, lumbar spine.  The Board notes that 
the November 2003 RO decision assigned a 10 percent disability 
rating under Diagnostic Code 5295 for severe muscle strain.  It 
is not entirely clear from the RO's decision, but it appears that 
the RO's determination was based on evidence of loss of lateral 
spine motion with osteo-arthritic changes.  At any rate, the RO 
determined that the Veteran's low back disability met the 
diagnostic criteria for a 40 percent disability rating under Code 
5295, but that only 30 percent of his current low back disability 
was attributable to his service-connected left leg disability 
under 38 C.F.R. § 3.310.  The RO explained that the Veteran's low 
back disability was considered to be 10 percent disabling after 
rounding of 30 percent of 40 percent to the nearest compensable 
evaluation for VA compensation purposes.  

The Board notes that service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Service 
connection can also be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The private treatment records reflect the Veteran's ongoing 
complaints of and treatment for his low back disability.  A July 
2002 record states that the Veteran was assessed with right low 
back pain secondary to a shorter left leg, post traumatic, 
service connected.  An August 2002 record states that the 
physician opined that the Veteran's leg length discrepancy on the 
left side probably accounts for much of his pain.

In October 2003, VA administered a medical examination in 
connection with this appeal.  The examiner noted that the claims 
file was reviewed.  During the examination, the Veteran reported 
working part-time.  The Veteran reported that his back pain 
started in about 1985, and that it had worsened in the last 
several years.  He denied any surgery on the back.  He reported 
walking limited to 15 minutes by low back pain.  The Veteran 
reported chronic severe low back pain, which radiated into both 
buttock areas.  The Veteran had subjective complaints of 
weakness, easy fatigue, and poor coordination.  He reported 
experiencing daily flare-ups with standing, walking, and 
prolonged sitting. 

The Veteran's test results for range of motion of the lumbosacral 
spine were: forward flexion to 90 degrees, extension to 5 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 10 degrees, left lateral rotation to 25 degrees, and 
right lateral rotation to 25 degrees.  The examiner stated that 
decreasing forward flexion by 25 degrees would represent his 
subjective symptoms, and his flare-ups would be represented by 20 
degrees.  In light of the Veteran's subjective symptoms, his 
combined range of motion was 140 degrees.  In the sitting 
position, right and left rotation improved to 35 degrees.  The 
Veteran reported some moderate pain with the movements.  The 
examiner found the Veteran's alignment of the spine to be very 
good.  The examiner found the Veteran's low back to be tender at 
L5.  Contemporaneous x-rays of the Veteran's lumbar spine showed 
disc degeneration at multiple levels, and there was a mild 
compression at T11.  

The examiner diagnosed the Veteran with chronic muscular strain 
superimposed on some probable degenerative instability.  The 
examiner noted that the Veteran believed that his back problem 
was caused by his left lower extremity problems; however, the 
examiner opined that the Veteran would probably have developed 
back pain anyway.  The examiner stated that favoring the left 
lower extremity difficulties probably made the Veteran's back 
pain more bothersome, and that the baseline status for the back 
without the aggravation would be the same except for less pain.  
The examiner concluded that a percentage on this situation would 
be that 70 percent of the present back disability represents the 
basic problems in the back, and that 30 percent of the present 
back disability represents a worsening of symptoms because of 
favoring the left lower extremity.

In April 2006, the Veteran testified during an informal RO 
hearing.  During the hearing, the Veteran testified that he 
disagreed with the October 2003 VA examiner's conclusion that 
only 30 percent of his low back disability is related to his 
service-connected left leg disability.  The Veteran further 
testified that his back symptoms started in approximately 1985, 
and that they became much worse in about 1995.

Pursuant to the Board's September 2009 remand instructions, the 
Veteran was afforded an additional VA medical examination in 
October 2009.  During the examination, the Veteran reported 
currently working as a waiter and substitute teacher.  The 
Veteran reported that he likes to do some gardening and also 
plays golf, but he plays with restraints on his swing.  He 
further reported that activates that involve bending, turning, or 
twisting are aggravating to his low back.  He denied ever being 
prescribed bed rest by a physician, but did report missing 
several days of work out of every 2 or 3 weeks.  He reported that 
resting for several hours does not help the back very much, and 
that it usually gradually improves over several days of 
inactivity.  He denied taking medication for his back pain (due 
to a past history of substance abuse).  The Veteran reported that 
he was only able to sit for approximately 15 minutes, and stand 
for approximately 30 minutes.  Although the Veteran reported that 
at one time he was told that he had sciatica, there has been no 
radiation of the pain otherwise into his lower extremities, and 
there has been no sensory loss in the lower extremities 
attributable to the back.  The Veteran denied any problems with 
fecal or urinary incontinence.  The examiner stated that the 
Veteran wore a shoe-lift on the left foot, had some flattening of 
the lumbar curve, and that his gait was affected by a slight 
limp, favoring the left leg.

The Veteran's test results for range of motion of the lumbosacral 
spine were: forward flexion to 90 degrees, with discomfort 
starting at 30 degrees; extension to 10 degrees with discomfort; 
left lateral flexion to 15 degrees with discomfort; right lateral 
flexion to 20 degrees; left lateral rotation to 15 degrees with 
discomfort; and right lateral rotation to 15 degrees with 
discomfort.  The examiner stated that three independent 
measurements did not seem to affect the range of motion of the 
spine.  With consideration of discomfort, the combined range of 
motion of the thoracolumbar spine was 105 degrees.  
Contemporaneous x-rays of the Veteran's lumbosacral spine showed 
moderate to severe degenerative disc disease at virtually every 
level of the visualized thoracolumbar spine, and posterior facet 
arthropathy was noticed in the lower lumbar region.  X-rays of 
the Veteran's thoracic spine showed two or three minimal wedge 
type compression fractures in the upper thoracic spine, and 
degenerative disc disease was noted in several levels of the 
lower thoracic spine.

The examiner diagnosed the Veteran with chronic muscular strain 
of the cervical spinous muscles due to degenerative changes; 
chronic muscular strain of the thoracolumbar spine due to 
degenerative changes, with some question of a past compression 
fracture at T11; chronic muscular strain of the lumbosacral 
spinous muscles secondary to degenerative changes, which was most 
likely caused by or markedly aggravated by inequality of leg 
length; and malunion healing of the distal left tibia and fibula 
with angulation and shortening of the left lower extremity.  The 
examiner concluded that the unequal leg lengths produced because 
of the deformity of the left leg was mostly responsible for the 
Veteran's low back pain and degenerative changes.  The examiner 
further concluded that he would attribute at least 75 percent of 
his lower back problem to the left lower extremity shortening.

At VA's request, the physician from the October 2009 VA 
examination provided additional opinions in a December 2009 
addendum.  The physician opined that the Veteran would be able to 
manage relatively sedentary employment.  He further stated that 
the Veteran must be in a vocation that allows for change of 
position (such as sitting to standing and vice versa) on a 
regular basis, but that he must avoid repetitious movements of 
bending, turning, and twisting, and that he would not be able to 
handle manual labor.  The physician also stated that the 75 
percent assigned to the lower leg for having caused his low back 
problem was arbitrary.  The examiner explained that he perhaps 
erroneously assumed that the Veteran might have had some 
degenerative problem occur in his back even if he had not injured 
his leg.  The physician further stated that the Veteran's private 
physician (described as "a noted local orthopedist") was 
correct in saying that leg shortening caused the back problem.  
The physician rephrased his opinion by stating that "the leg 
shortening most likely caused the Veteran's problem in the low 
back."  A February 2010 addendum confirmed that the VA physician 
reviewed the claims file.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, based on the medical 
evidence of record, the Board finds that the all of the Veteran's 
chronic muscular strain superimposed on degenerative disc 
disease, lumbar spine should be attributed to his service-
connected left leg disability.  In this regard, the Board 
believes considerable weight must be afforded to the July 2002 
and August 2002 private treatment records which state that the 
Veteran's  low back disability was secondary to his shorter left 
leg, as well as the December 2009 addendum from the examiner who 
administered the October 2009 VA medical examination.  
Specifically, the VA examiner opined that the Veteran's leg 
shortening most likely caused his low back disability.  
Therefore, the available evidence appears to be in at least a 
state of equipoise regarding whether the all of the Veteran's 
current low back disability should be attributed to his service-
connected left leg disability.  For this reason, the benefit-of-
the-doubt rule applies, and the Board concludes that the Veteran 
is entitled to have all low back symptomatology considered in 
arriving at an evaluation for his service-connected lumbar spine 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As previously noted, the 
Veteran's overall low back impairment was determined by the RO to 
have met the criteria for a 40 percent disability rating under 
Diagnostic Code 5295.  For the reasons set forth above, the Board 
finds that the service-connected lumbar spine disability should 
therefore be rated as 40 percent disabling.  Moreover, the Board 
further finds that a 40 percent rating should be effective during 
the entire period contemplated by this appeal; that is, January 
31, 2003.  Fenderson. 

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected low back disability 
is more severe than the assigned disability rating reflects.  
However, based on the totality of the evidence, the Board must 
conclude that a rating in excess of 40 percent from January 31, 
2003 is not warranted under any applicable diagnostic codes for 
the low back.  Under the old criteria, Diagnostic Codes 5292 and 
5295 are not applicable because 40 percent is the maximum 
disability rating afforded under these Diagnostic Codes.  

Under the general rating formula, 40 percent is also the maximum 
rating based on limitation of motion.  Moreover, where a 
musculoskeletal disability is currently evaluated at the highest 
schedular evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the Veteran has been granted the 
maximum rating possible under limitation of motion codes for the 
lumbar spine, the analysis required by DeLuca would not result in 
a higher schedular rating.

Furthermore, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine.  Therefore, a 50 percent rating is 
not warranted under either the old Diagnostic Code 5289 or under 
the new general rating formula.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  Significantly, during the October 
2009 VA examination, the Veteran denied ever being prescribed bed 
rest by a physician.  The absence of any evidence of 
incapacitating episodes of intervertebral disc syndrome, much 
less incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, means that the criteria under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
the Board notes that there have been no objective findings of any 
neurological abnormalities associated with the Veteran's low back 
disability.  The examiner from the October 2009 VA examination 
stated that there has been no sensory loss in the Veteran's lower 
extremities attributable to his low back disability.  Thus, given 
the lack of medical evidence to support any neurologic 
abnormalities, the Board finds that a separate rating is not 
warranted for any other neurological symptoms, and that the 
Veteran's remaining currently manifested symptoms associated with 
his low back disability are adequately contemplated in the 40 
percent rating.

In sum, the Board finds that the totality of the competent 
evidence shows that a disability rating in excess of 40 percent 
from January 31, 2003 is not warranted.

In addition, staged ratings are not applicable, since at no point 
did the Veteran's service-connected low back disability 
approximate the criteria for a higher rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the diagnostic 
codes.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
chronic muscular strain superimposed on degenerative disc 
disease, lumbar spine. 


ORDER

Entitlement to a 40 percent disabling rating (but no higher) is 
warranted for chronic muscular strain superimposed on 
degenerative disc disease, lumbar spine, effective from January 
31, 2003.  To this extent, the appeal is granted, subject to laws 
and regulations applicable to payment of VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


